PER CURIAM.
L.G. appeals the trial court’s order withholding an adjudication of delinquency. L.G. was adjudicated delinquent after an adjudicatory hearing for the offense of burglary to an unoccupied dwelling and grand theft. Because the trial court failed to conduct a Richardson1 inquiry upon the State’s discovery violation, we reverse on the authority of T.J. v. State, 57 So.3d 975 (Fla. 3d DCA 2011), and remand for a new adjudicatory hearing.
Reversed and remanded for further proceedings consistent with this opinion.

. Richardson v. State, 246 So.2d 771 (Fla. 1971).